In the

United States Court of Appeals
                For the Seventh Circuit

No. 11-2336

C URTIS S HIELDS,
                                                   Plaintiff-Appellant,
                                    v.

T HOMAS D ART, et al.,
                                                Defendants-Appellees.


              Appeal from the United States District Court
         for the Northern District of Illinois, Eastern Division.
               No. 09 C 8077—Joan B. Gottschall, Judge.


S UBMITTED N OVEMBER 22, 2011  —D ECIDED D ECEMBER 14, 2011



    Before P OSNER, R OVNER, and H AMILTON, Circuit Judges.
  P ER C URIAM. Curtis Shields, an Illinois prisoner, claims
in this action under 42 U.S.C. § 1983 that Illinois prison
officials were deliberately indifferent in failing to protect
him from an attack by other detainees at the Cook County
Jail. The district court granted the defendants’ motion



  After examining the briefs and the record, we have concluded
that oral argument is unnecessary. Therefore the appeal is
submitted on the briefs and the record. See F ED . R. A PP . P.
34(a)(2)(C).
2                                               No. 11-2336

for summary judgment because Shields did not demon-
strate that the defendants acted unreasonably or knew of a
substantial risk of serious harm. We affirm.
  This case stems from Shields’ experiences as a pretrial
detainee in a maximum security area at Cook County Jail in
2009. In response to concerns Shields had expressed
for his safety in Tier 1 of Division 9, he was moved to Tier
2B, the so-called “shank deck” that houses detainees
charged with possessing weapons at the jail. Weeks
later Shields notified a correctional officer that detainees
were bringing weapons into two particular cells, but a
search of both cells uncovered no knives or other weapons.
  The following week Shields was falsely identified
by a correctional officer as being a gang leader and
“hard hitter” with the Black Disciples; the officer
made this comment during a search of Shields’ cell,
within earshot of other detainees. Shields was stabbed
four days later in the day room by two other detainees
wielding a homemade knife. A female correctional
officer, whose back had been turned during the attack,
called for back-up immediately upon seeing blood
on Shields’ face and shirt. While waiting for back-up,
she stood in the “interlock,” a secure area separated
from the day room with a window, and did not open
the door or try to stop the attack. Additional officers
did not arrive on the scene to break up the fight until 15
or 20 minutes later.
  Shields brought this § 1983 action arguing that
the defendants were deliberately indifferent to the risk
that he would be attacked. He sued prison administrators
No. 11-2336                                             3

and correctional officers, claiming that they failed
to protect him by moving him to the “shank deck,” by
fabricating his leadership role in the Black Disciples, by
not searching all of Tier 2B for weapons, and by
not stopping the attack on him in the day room.
He also claimed that Cook County Jail has a widespread
policy of not protecting inmates from potential attacks.
  The district court granted the defendants’ motion
for summary judgment, concluding that Shields failed
to show that the defendants were deliberately indifferent
to a substantial risk that he would be harmed
by his attackers. According to the court, Shields did
not support his claims that he notified any defendant
about incidents or threats involving other detainees
on the tier, that the correctional officer’s comment link-
ing Shields to the Black Disciples put him at an obvious
risk of harm, that the correctional officer on duty the
day of the attack had acted unreasonably, and that
there was an obvious risk of inmate attacks at Cook
County Jail.
  On appeal Shields argues that the district court erred
in granting summary judgment because genuine issues
of fact exist whether the defendants were aware of
an excessive risk to his safety before the attack. He con-
tends that the defendants knew, given his placement
in the “shank deck,” that a substantial risk existed
that he would be attacked with homemade weapons.
He adds that prison officials were aware of fights bet-
ween gangs in the jail, especially involving the
Black Disciples, and that the defendants knew that
4                                                No. 11-2336

the officer’s comment linking Shields to the Disciples
would put him at risk of an attack.
   The district court properly granted summary judgment
on this claim. To prove deliberate indifference, Shields
needed to show that the defendants knew of a sub-
stantial risk of serious injury to him and failed to
protect him from that danger. See Farmer v. Brennan,
511 U.S. 825, 837 (1994); Santiago v. Walls, 599 F.3d 749,
758 (7th Cir. 2010); Bishop v. Hackel, 636 F.3d 757,
766–67 (6th Cir. 2011); Davis v. Oregon County, Missouri, 607
F.3d 543, 548–49 (8th Cir. 2010). But as the court noted,
a general risk of violence in a maximum security unit
does not by itself establish knowledge of a substantial
risk of harm, see Dale v. Poston, 548 F.3d 563, 568 (7th
Cir. 2008); Brown v. Budz, 398 F.3d 904, 909 (7th Cir.
2005), and Shields failed to offer evidence that any
violent attack occurred in Tier 2B —other than his own —to
put defendants on notice of such a risk to him. See Butera v.
Cottey, 285 F.3d 601, 607–08 (7th Cir. 2002). As for whether
the defendants knew of any particular threat facing
him, Shields admits in his brief that he did not report
any problems with fellow detainees or fear of attacks
after being moved to Tier 2B, even after an officer misiden-
tified him as a leader with the Disciples. And although
Shields did report the smuggling of knives into two
cells on the tier, the officers’ search of those cells yielded
no weapons and Shields did not ask that other cells
or detainees be searched.
  Shields also maintains that the officer on duty during
his attack acted with deliberate indifference by failing
to verbally command the other detainees to stop
No. 11-2336                                              5

the fighting. But correctional officers who are present
during a violent altercation between prisoners are
not deliberately indifferent if they intervene with a
due regard for their safety: “A prison guard, acting alone,
is not required to take the unreasonable risk of attempt-
ing to break up a fight between two inmates when
the circumstances make it clear that such action would
put her in significant jeopardy.” Guzman v. Sheahan,
495 F.3d 852, 858 (7th Cir. 2007); Peate v. McCann, 294
F.3d 879, 883 (7th Cir. 2002). The officer here did not
open the door to the day room to command the
other detainees to stop the attack, but she took other
steps to intervene by promptly calling for back-up
and monitoring the fight from the secure area until
other officers arrived. See, e.g., Guzman, 495 F.3d at 858
(no deliberate indifference where officer saw attack
on inmate, called for and secured immediate back-up,
but did not admonish attackers to stop; officer’s actions
may have constituted negligence but could not be charac-
terized as deliberate indifference). The officers’ 15 to
20 minute delay in arriving on the scene is most troubling
but insufficient to constitute deliberate indifference.
  Finally, Shields asserts that the defendants bore the
burden of showing through affidavits that he was
not entitled to summary judgment. But this misunder-
stands Shields’ burden of production. When a plaintiff
like Shields fails to produce evidence to defeat summary
judgment, a defendant moving for summary judgment
need not “support its motion with affidavits or other
similar materials negating the opponent’s claim.”
6                                               No. 11-2336

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); see also
Marion v. Radtke, 641 F.3d 874, 876–77 (7th Cir. 2011).
                                                 A FFIRMED.




                          12-14-11